Title: From George Washington to Thomas Montgomerie, 25 June 1785
From: Washington, George
To: Montgomerie, Thomas



Dear Sir,
Mount Vernon 25th June 1785.

In the evening of yesterday, I was favored with your letter of the 21st; & thank you for your early & friendly attention to the enquiry I made of you.
I do not now recollect whether I was so explicit as perhaps I ought to have been in communicating all the purposes for which I wanted an assistant: they are these.
A Gentleman who can compose a good letter from the heads which shall be given to him; do all other writing which shall be entrusted to his care; keep Accounts; examine, arrange & properly methodize my papers (which from hasty removals into the interior country, are in great disorder); ride, at my expence, to do such business as I may have in different parts of this, or the other States, if I should find it more convenient to send than attend myself to the execution therof; & occasionally to devote a small portion of time to inetiate two little Children (a Girl of six, & a boy of four years of age, descendants of the deed Mr Custis who live with me & are very promising, and whom I would not wish to confine) in the first rudiments of Education.
A fit person who inclines to accept these employments, will live as I do—be company for those who visit at the House—have his washing & mending found him, & such wages as we can agree upon; which I must be candid in declaring can not be high, as my finances & expenditures will not admit of it.
If you think Mr Shaw competent to these ends & find him

disposed to be employed for them, I wish to know it by the return of the Post, as there are others offering. If he would write to me, or to you upon this subject, the letter in the latter case to be enclosed to me, I could form some judgment of his hand writing & diction: he will please to signify the lowest wages which he will take per Ann: or quarterly—If he chooses a personal interview, which perhaps may be more agreeable, I should be glad to see him here, with some samples of his writing. With great esteem &c. I am

G: Washington

